UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6756


BRENT W. COOK,

                      Plaintiff – Appellant,

          v.

MEDICAL DEPT., Staff; INTAKE, Booking Officers; SGT BERRY,
Sgt; SGT DURITY, Sgt,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-00022-GBL-JFA)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brent William Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brent    William     Cook     appeals       the    district       court’s   order

denying    his     motion    to     reopen       his   42      U.S.C.    § 1983    (2012)

proceeding.      We have reviewed the record and find no reversible

error.    Accordingly, we deny Cook’s motions for leave to proceed

in forma pauperis and for appointment of counsel, and we dismiss

the    appeal    for   the     reasons       stated       by    the     district   court.

Cook v. Med. Dep’t, No. 1:14-cv-00022-GBL-JFA (E.D. Va. Apr. 21,

2015); see also 4th Cir. R. 34(b) (limiting our review to the

issues raised in Appellant’s informal brief).                         We dispense with

oral    argument     because       the    facts     and     legal     contentions      are

adequately      presented    in     the    materials        before      this   court   and

argument would not aid the decisional process.



                                                                               DISMISSED




                                             2